The employer was engaged in the printing business and the claimant was employed as a pressman. On April 18, 1938, while engaged in his regular occupation and while lifting a form weighing about 120 pounds, something snapped in the right side of the back and claimant was caused to suffer a severe strain and injuries in the saero-iliae region of his back which resulted in the disability for which the award has been made. Many years before and on February 1, 1930, while in the employ of another, claimant sustained an injury to the back in the same general region as the injury which occurred on April 18, 1938. Disability compensation in the sum of $3,641.67 was paid to him for this injury. The claimant recovered from this injury and performed his regular work a number of years previous to ¿he injury of April 18, 1938. There is much medical evidence in the record and a question of fact is present which has been resolved in favor of the claimant. Award unanimously affirmed, with costs to the State Industrial Board. Present — Hill, P. J., Crapser, Bliss, Hefíernan and Foster, JJ.